IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

LIEUTENANT W. WALLACE,

Defendants.

MAJOR BOYD WHITLEY, )

) Case No.: 1:19cv-358

Plaintiff, )

)
vs. )

) RESPONSE TO MOTION FOR
SHERIFF VAN SHAW, CAPTAIN M. NESBITT, ) DEFAULT JUDGMENT

)

)

)

 

The defendants, through counsel, respond to the motion to judgment by default request of
the plaintiff (document 13) as follows:

1. The defendants acknowledge that their extension of time to answer should have been
filed on July 23, 2019. Their motion for extension is dated that day, so it is apparent that it had
been prepared in time.

2. Counsel for defendants lefi town to go to the County Attorney’s conference on July
18, 2019 and then onto a previously scheduled vacation. Before leaving, counsel had not all of
the documents pertinent to this case from his clients, which required that the defendants needed
an extension of time to answer.

3. Counsel’s assistant was supposed to file the extension on July 23, 2019 on the courts
system, while counsel was on vacation, but for reasons unknown to counsel, she was having
trouble uploading the extension. She apparently was finally able to get it uploaded on July 25,
2019, She was a relatively new employee and had uploaded at least one other document prior to
this.

4. After counsel’s assistant uploaded the extension, she advised from the docket entry

that an extension had been granted until August 23, 2019. Based on this information, counsel
prepared an answer, which was filed with the court on August 22, 2019.

Case 1:19-cv-00358-TDS-JLW Documenti16 Filed 09/03/19 Page 1 of 2

 
5. Counsel’s assistant also advised that she mailed a copy of the extension to the
plaintiff. She also was responsible for mailing a copy of the answer to plaintiff.

 

6. Plaintiff has neither alleged nor shown any prejudice to him with reference to the
extension of time to answer or the answer.

7. A review of the complaint shows no valid claim against these defendants, and the
answer affirms that,

8, This response is filed within the time period set by the court.

WHEREFORE, the defendants, having answered the motion for default of the plaintiff,
pray the Court as follows:

1. That the plaintiffs motion be denied; and

2. For such other and further relief as is just.

This 31st day of August, 2019.

+s/Richard M Koch.
RICHARD M. KOCH

Cabarrus County Attorney

State Bar No. 8360

3220-201 Prosperity Church Road
Charlotte, North Carolina 28269
Telephone (704) 503-5700

 

Case 1:19-cv-00358-TDS-JLW Documenti16 Filed 09/03/19 Page 2 of 2
